The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment and drawing received on the filing date are acknowledged.  In applicant’s amendment and drawing, the figure views and descriptions associated with the elected embodiment from the parent application were cancelled.  New drawings showing the remaining drawing views relabeled as Figures 1 through 7 were submitted by applicant in his preliminary amendment.  The second preliminary amendment received on February 12, 2021 is acknowledged.  Amended title has been noted.

Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The title “MICRO VALVE AND PRESSING MEMBER FOR CONTROLLING PATH OF FLUIDS IN MINIATURIZED CAPILLARY CONNECTIONS” is inaccurate (MPEP 1503.01.I) because it is directed to more than one article of manufacture.  Accordingly, the title has been amended throughout the application, original oath or declaration excepted, to read: – COMBINED MICRO VALVE AND PRESSING MEMBER FOR CONTROLLING PATH OF FLUIDS IN MINIATURIZED CAPILLARY CONNECTIONS --.
For clarity, the description of Fig. 1 has been amended to read: - - FIGURE 1 is a perspective view of a combined micro valve and pressing member for controlling path of fluids in miniaturized capillary connections showing our new design; - -  
The following statement has been added preceding the claim to describe the broken lines on the drawing (MPEP § 1503.02, subsection III):
- - The broken lines indicate the bounds of the claim and form no part of the claimed design. - -
The claim shall be in formal terms to the ornamental design for the article (specifying name using the appropriate “a” or “an” before the name) as shown, or as shown and described. See 37 CFR 1.153(a).  Accordingly, the claim has been amended to read:
 - - The ornamental design for a combined micro valve and pressing member for controlling path of fluids in miniaturized capillary connections, as shown and described. - - 


	Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHDAO DOAN whose telephone number is (571)272-8703.  The examiner can normally be reached on Monday - Friday from 7:00 to 3:30. . Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Barbara Fox, can be reached at 571-272-4456.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp . 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anhdao Doan/
Primary Examiner, Art Unit 2914